 In the Matter of THE LINDERMETUBECOMPANYandUNITED AUTO-MOBILEWORKERS OF AMERICA, LOCAL 217, AFFILIATEDWITH THDC. I. O.Case No. C-1364.-Decided October27, 1939Brass and Copper Tubing Manufacturing Industry-Settlement:stipulationproviding for compliancewith the Actincluding the disestablisbment of com-pany-dominated union-Order:entered on stipulation.Mr. Oscar S. SmithandMr. Max W. Johnstone,for the Board.Mr. Emil M. Linderme, Jr.,of Euclid, Ohio, for the respondent.Mr. Arthur J. Peterson,of Cleveland, Ohio, for the Union.Mr. Langdon C. West, Jr.,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEUpon charges and amended charges duly filed by United Auto-mobileWorkers of America, Local 217, affiliated with the Congressof Industrial Organizations, herein called the Union, the NationalLabor Relations Board, herein called the Board, by the RegionalDirector for the Eighth Region (Cleveland, Ohio), issued its com-plaint dated August 25, 1939, against The Linderme Tube Company,Euclid, Ohio, herein called the respondent, alleging that the respond-ent had engaged in and was engaging in unfair labor practicesaffecting commerce, within the meaning of Section 8 (1) and (2)and Section 2 (6) and (7) of the National Labor Relations Act,49 Stat. 449, herein called the Act.A copy of the complaint, accom-panied by notice of hearing, was duly served upon the respondent,the Union, and Linderme Tube Co. Employees Welfare Association,a labor organization composed of employees of the respondent,herein called the Association.,'1The Association, which was referred to in the complaint as "Welfare Association,"acknowledged service of the complaintby letterdated September7, 1939, to theRegionalDirector,whichwas madepart of the record,and inwhich it statedthat it did notdesire to intervene.16 N. L.R. B., No. 63.590 THE LINDERME TUBE COMPANY591Concerning the unfair labor practices the complaint alleged, insubstance, that the respondent fostered, encouraged, sponsored, dom-inated, and interfered with the formation and administration of theAssociation; and that, by the aforesaid acts, and by urging, per-suading and warning its employees to refrain from becoming orremaining members of the Union, and by other acts, interfered with,restrained, and coerced its employees in the rights guaranteed inSection 7 of the Act.On August 25, 1939, the respondent filed its answer to the com-plaint in which it denied that the allegations set forth in the com-plaint were acts authorized or condoned by the respondent, butadmitted that Ed Linderme and Ray Montora were vice presidentand plant superintendent, respectively, of the respondent and assuch were agents of the respondent and that the respondent acceptedthe responsibility of the acts of its agents, and admitted the allega-tions set forth in the complaint.On September 9, 1939, the respondent, the Union, the aforesaidRegional Director, and counsel for the Board entered into a stipu-lation in settlement of the case, subject to the Board's approval.The stipulation provides' as follows : .It is hereby stipulated and agreed by and among the LindermeTube Company (hereinafter called the respondent) by EmilM. Linderme, Treasurer, the United Automobile Workers ofAmerica, Local 217, affiliated with the C. I. O. (hereinaftercalled the union), by its business agent Arthur Peterson, andOscar S. Smith, Regional Director of the National Labor Rela-tions Board, that for the Eighth Region, and Max W. Johnstone,Attorney, National Labor Relations Board, that :1.Upon an amended charge duly filed by the Union, theNational Labor Relations Board (hereinafter called the Board)by the Regional Director for the Eighth Region, acting pursuantto authority granted in Section 10 (b) of the National LaborRelationsAct, 49 Stat. 449 (hereinafter called the Act) andpursuant to Article II, Section 5 and Article IV, Section 1 oftheNational Labor Relations Board Rules and Regulations,Series 2, duly issued a complaint and notice of hearing thereonon August 25, 1939 against the respondent, and on September6,1939 issued a notice of postponement of hearing. Therespondent on August 25, 1939 filed its answer which set forththat respondent denied that the allegations set forth in the coin-plaint were acts authorized or condoned by the respondent butadmitted that Ed Linderme and Ray Montora were Vice-Presi-dent and Plant Superintendent respectively of the company andas such were agents of the company and that the company 592DECISIONSOF NATIONALLABOR RELATIONS BOARDaccepted the responsibility of the acts of its agents and admittedthe allegations set forth in the complaint.2.All parties hereto hereby acknowledge service of such com-plaint, notice of hearing, notice of postponement of hearing,amended charge, and copy of National Labor Relations BoardRules and Regulations,Series 2.3.The respondent is and has since February 3, 1937 been acorporation organized and existing under and by virtue of thelaws of the State of Ohio, having its principal office and placeof business in the City of Euclid, County of Cuyahoga, Stateof Ohio and is now and has continuously been engaged at itsplant in Euclid, Ohio in the manufacture, sale and distributionof brass and copper tubing.The raw materials used in theprocess of respondent consist principally of copper and brasstubes.The total cost of raw materials purchased in 1938 wasapproximately $300,000, 70 per cent of which by value waspurchased outside the State of Ohio and shipped by rail to therespondent's plant in Euclid, Ohio.The total sales of respond-ent during 1938 amounted to approximately $500,000, of whichabout 65 per cent by value was sold 'and shipped outside ofOhio.4.The respondent is engaged in interstate commerce withinthe meaning of the National Labor Relations Act.5.The union and the Linderme Tube Co. Employees WelfareAssociation (referred to in the complaint as the Welfare Asso-ciation) are labor organizations as defined in Section 2, sub-section 5 of the Act.6.All parties hereto expressly waive further pleadings, hear-ing, and the making of findings of fact and conclusion of lawby the Board.7. It is agreed that the complaint, notice of hearing, noticeof postponement of hearing, amended charge, letter fromLinderme Tube Co. Employees Welfare Association (referredto in the complaint as the Welfare Association), to Oscar S.Smith, Regional Director of the Eighth Region signed by CarlPrinz,President,Theodore Staidle,Vice-President,and P.Jerome Pasch, Counsel, and dated September 7th, 1939, andrespondent's answer may be filed with the Chief Trial Exam-iner of the National Labor Relations Board, together with thisstipulation, and when so filed shall constitute the record in thiscase.8.This stipulation is subject to the approval of the NationalLabor Relations Board and upon this stipulation being approved THE LINDERME TUBE COMPANY593by it the Board may on the pleadings herein and the recordenter an order to the following effect :(1)Respondent, its officers, agents, successors and assignsshall cease and desist from :(a)Dominating or interfering with the administration ofthe Linderme Tube Co. Employees Welfare Association, ordominating or interfering with the formation or administra-tion of any other labor organization of its employees, or fromcontributing financial or other support to the Linderme TubeCo. Employees Welfare Association, or any other labor organi-zation of its employees.(b)Recognizing the Linderme Tube Co. Employees WelfareAssociation as the representative of any of its employees forthe purpose of dealing with respondent concerning grievances,labor disputes, rates of pay, wages, hours of employment andother conditions of work.(c)Discouraging membership in United Automobile Workersof America, Local 217, affiliated with the C. I. 0., or any otherlabor organization of its employees, by urging, persuading orwarning its employees to refrain from becoming or remainingmembers of said organization.(d) In any other manner interfering with, restraining, orcoercing its employees in the exercise of their rights to selforganization, to form, join, or assist labor organizations, tobargain collectively through representatives of their own choos-ing and to engage in concerted activities for the purpose ofcollective bargaining and other mutual aid or protection, asguaranteed in Section 7 of the Act.(2)The respondent, its officers, agents, successors or assignsshall take the following affirmative action to effectuate the poli-cies of the National Labor Relations Act :(a)Refrain from any recognition of the Linderme Tube Co.'Employees Welfare Association as a representative of any ofits employees for the purpose of dealing with the respondentconcerning grievances, labor disputes, wages, rates of pay, hoursof employment, or other conditions of work.(b) Inform; all of its officials and agents, including the plantsuperintendent, together with all others employed in a super-visory capacity, that they shall not threaten employees in anymanner because of their membership in any labor organizationin general and United Automobile Workers of America, Local217, in particular.(c)Post and keep visible in conspicuous places throughoutthe plant for a period of sixty (60) days' after approval of 594DECISIONS OF NATIONAL LABOR RELATIONS BOARDthis stipulation by the Board a notice, copy of which is attachedhereto marked Exhibit "A" 2 and made a part hereof.(d)Notify the Regional Director for the Eighth Region, inwriting,within ten (10) days from the date of the Board'sapproval of this stipulation what steps respondent has takento comply herewith.9.The entire agreement between the parties is contained with-in the terms of this stipulation and there is no verbal agreementof any kind which varies, alters or adds to this stipulation.10.This stipulation shall not be effective unless and until ithas received the approval of the Board.On September 12, 1939, the complaint, notice of hearing, noticeof postponement of hearing, amended charge, letter from LindermeTube Co. Employees Welfare Association to the Regional Director,respondent's answer, and the stipulation were filed with the ChiefTrial Examiner of the Board in Washington, D. C., thereupon con-stituting the record in this case.On September 20, 1939, the Boardissued its order approving the above stipulation and transferringthe proceeding to the Board for the purpose of entry of a decisionand order by the Board.Upon the basis of the above stipulation and the entire record inthe case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESSOF THE COMPANYThe respondent, an Ohio corporation, with its principal officeand place of business at Euclid, Ohio, is engaged in the manufac-ture, sale, and distribution of brass and copper tubing.The rawmaterials used by the respondent in its business consist principallyof copper and brass tubes.The total cost of raw materials pur-chased in 1938 was approximately $300,000, 70 per cent of whichby value was purchased outside the State of Ohio and shipped byrail to the respondent's plant in Euclid, Ohio.The total sales ofrespondent during 1938 amounted to approximately $500,000, ofwhich about 65 per cent by value was sold and shipped outsideof Ohio.The respondent admitted in the above-quoted stipulation that itis engaged in interstate commerce within the meaning of the Act.2 See Appendix "A" of theDecision and Order,infra. THE LINDERME TUBE COMPANYH. THE ORGANIZATIONSINVOLVED595United Automobile Workers of America, Local 217, affiliated withthe Congress of Industrial Organizations, and Linderme Tube Co.Employees Welfare Association are labor organizations within themeaning of Section 2 (5) of the Act.III.THE UNFAIR LABOR PRACTICES 4A. Domination of and interference with. the AssociationWe fold, as alleged in the complaint, that the respondent fostered,encouraged, sponsored, dominated, and interfered with the formationand administration of the Association in that (a) on or about Febru-ary 1, 1939, Ray Montora, Sr., superintendent of the respondent'sEuclid plant, called into his office several employees working atthe Euclid plant, to wit, John Novath, John Grdanc, Larry Kressand Stanley Mencin, and told them that he could not see any reasonwhy the boys could not start an organization of their own withoutgoing to the C. I. O. and suggested to them a method that theycould use in forming an organization of their own, to wit, he sug-gested picking two men from each department and bringing themto see him to discuss the whole matter; (b) on that afternoon ameeting was held in the plant for the purpose set forth in the pre-ceding clause; (c) following the aforesaid meetings, the 17 menfrom the shop who were picked by Novak, in accordance with Mon-tora's instructions, conferred with said Montora and Edward Lin-derme, vice president of the respondent on or about February 3,1939; it was decided at this conference that the men were to havea meeting that same afternoon in the rear portion of the shop todecide what union they wanted to represent them in the matter ofcollective bargaining; (d) pursuant to the arrangements set forthin the preceding clause, a meeting was held in the shop that sameafternoon; all the men were informed by the foreman to attendand the.night shift which was working at the time of the meetingceased work and attended the meeting; the Association was formedat this meeting; (e) thereafter, on or about February 6, 1939, CarlPrinz, an employee, went around the shop during working hoursmaking a verbal poll and 'taking down the names of the personswho were for or against the Association; (f) on the same afternoon,to wit, February 6; 1939, the Association met in the rear portion ofthe respondent's plant; at said meeting several foremen were present4The findings in this section are based upon the allegations of the complaint, whiehwere admitted in the respondent's answer. 596DECISIONSOF NATIONALLABOR RELATIONS BOARDand a petition was circulated for signatures of the men who wantedthe Association to bargain for them; (g) on or about February 8,1939, another meeting of the Association was held in the Euclidplant.We further find that the respondent by the aforesaid actsinterfered with, restrained, and coerced its employees in the exer-cise of the rights guaranteed in Section 7 of the Act.B. Other interference, restraint, and coercionWe find, as alleged in the complaint, that the respondent discour-aged membership in the Union by urging, persuading, and warningits employees to refrain from becoming or remaining members ofthe Union in that (a) on or about February 1, 1939, Ray Montora,Sr., superintendent of the plant, called in one of the employees ofthe plant, to wit, Thomas Katcher, and told him, in effect, that heknew what was going on in the shop and knew that the fellowswere trying to organize C. I. 0.; he told him that he did not knowwhat his [Kutcher's] idea was in organizing but it would do himno good as the respondent was paying the highest wages and it wouldnot do any good to organize; and (b) on or about February 2, 1939,Mr. Montora told several employees, to wit, Grdanc, Norvak, Kress,Mencin, and Kutcher that the plant would be shut down in the eventof organization and if he saw literature being passed around hewould order the plant closed and throw away the keys; these state-ments were made in the presence of Mr. Edward Linderme.Wefind that the respondent by the aforesaid acts interfered with, re-strained, and coerced its employees in the exercise of the rightsguaranteed in Section 7 of the Act.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICE UPON COMMERCEWe find that the activities of the respondent set forth in SectionIII above, occurring in connection with the operations of the re-spondent described in Section I above, have a close, intimate, andsubstantial relation to trade, traffic, and commerce among the severalStates, and tend to lead to labor disputes burdening and obstructingcommerce and the free flow of commerce.CONCLUSIONS OF LAW1.United Automobile Workers of America, Local 217, affiliatedwith the Congress of Industrial Organizations, and Linderme Tube-Co. Employees Welfare Association are labor organizations withinthe meaning of Section 2 (5) of the Act.2.The respondent, by fostering, encouraging, sponsoring, dominat-ing, and interfering with the formation and administration of THE LINDERME TUBE COMPANY597Linderme Tube Co. Employees Welfare Association, has engaged inand is engaging in . unfair labor practices within the meaning ofSection 8 (2) of the Act.3.The respondent, by interfering with, restraining, and coercingits employees in the exercise of the rights guaranteed in Section 7of the Act, has engaged in and is engaging in unfair labor practices,within the meaning of Section 8 (1) of the Act.4.The aforesaid unfair labor practices are unfair labor practicesaffecting commerce, within the meaning of Section 2 (6) and (7)of the Act.ORDERUpon the basis of the above findings of fact, conclusions of law,stipulation, and the entire record in the case, and pursuant to Section10 (c) of the National Labor Relations Act, the National LaborRelations Board hereby orders that The Linderme Tube Company,Euclid, Ohio, its officers, agents, successors, and assigns shall:1.Cease and desist from :(a)Dominating or interfering with the administration of theLinderme Tube Co. Employees Welfare Association, or dominatingor interfering with the formation or administration of any otherlabor organization of its employees, or contributing financial orother support to the Linderme Tube Co. Employees Welfare Asso-ciation, or any other labor organization of its employees;(b)Recognizing the Linderme Tube Co. Employees Welfare As-sociation as the representative of any of its employees for the pur-pose of dealing with the respondent concerning grievances, labordisputes, rates of pay, wages, hours of employment, and other con-ditions of work;(c)Discouraging membership in United Automobile Workers ofAmerica, Local 217, affiliated with the C. I. 0., or any other labororganization of its employees, by urging, .persuading, or warning itsemployees to refrain from becoming or remaining members of saidorganization ;(d) In any other manner interfering with, restraining, or coercingits employees in the exercise of their rights to self-organization, toform, join, or assist labor organizations, to bargain collectivelythrough representatives of their own choosing and to engage inconcerted activities for the purpose of collective bargaining and othermutual aid or protection, as guaranteed in Section 7 of the Act.2.Take the following affirmative action which the Board findswill effectuate the policies of the Act :(a)Refrain from any recognition of the Linderme Tube Co. Em-ployeesWelfare Association as a representative of any of its em- 598DECISIONS OF NATIONAL LABOR RELATIONS BOARDployees for the purpose of dealing with the respondent concerninggrievances, labor disputes, wages, rates of pay, hours of employment,or other conditions of work;(b) Inform all of its officials and agents, including the plantsuperintendent, together with all others employed in a supervisorycapacity, that they shall not threaten employees in any manner be-cause of their membership in any labor organization in general andUnited Automobile Workers of America, Local 217, in particular ;(c)Post and keep visible in conspicuous places throughout theplant for a period of sixty (60) days after approval of the aforesaidstipulation by the Board a notice, copy of which is attached heretomarked Appendix "A" and made a part hereof ;(d)Notify the Regional Director for the Eighth Region, in writ-ing, within ten (10) days from the date of this Order what stepsit has taken to comply herewith.APPENDIX "A"NOTICE TO E-AIPLOYEESThe Linderme Tube Company recognizes the right of its employeesto self-organization, to form, join or assist labor organizations, tobargain collectively through representatives of their own choosing,and to engage in concerted activities for the purpose of collectivebargaining or other mutual aid or protection as provided in Section7 of the National Labor Relations Act, and accordingly advises that :1.It will not in any manner interfere with, restrain or coerce itsemployees in the exercise of the above rights.2.It will not dominate or interfere with the administration of theLinderme Tube Co.: Employees Welfare Association or dominate orinterfere with the formation or administration of any other labororganization of its employees, or contribute financial or other sup-port to the Linderme Tube Co. Employees Welfare Association orany other labor organization of its employees.3. It will not discourage membership in the United AutomobileWorkers of America, Local 217, affiliated with the C. I. 0., or anyother labor organization of its employees by urging, persuading orwarning its employees to refrain from becoming or remaining mem-bers of said organization.4.It hereby disestablishes relations with said Linderme Tube . Co.Employees Welfare Association and will not recognize the LindermeTube Co. Employees Welfare Association as a representative of - anyof its employees for the purpose of dealing with it concerning,grievances, labor disputes, wages, rates of pay, hours of employment,or other conditions of work. 1THE LINDERME TUBE COMPANY5995.All officials, agents and supervisors of this company, includingthe plant superintendent, foremen and assistant foremen are herebyinstructed that they shall not threaten employees in any mannerbecause of their membership in any labor organization in general,or United Automobile Workers of America, Local 217, in particular.We want to make, this clear.Any violation of the above by of-ficers, agents or supervisory employees of this company, includingforemen or assistant foremen, is strictly forbidden, and if attemptedshould immediately be reported in writing to the undersigned, whowill take the action necessary to protect the employees' 'rights.LINDERMETUBE COMPANY,By (S)EMIL M.LINDERME,Treas.Dated247383--40-vol. 16--39